Citation Nr: 1012969	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-01 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to September 
1986 and from September 2004 to October 2005.  She served in 
Operation Iraqi Freedom and received the Army Commendation 
Medal.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In that decision, the RO denied entitlement to 
service connection for left ear hearing loss and tinnitus.  

In her December 2008 substantive appeal (VA Form 9) the 
Veteran requested a Board hearing before a Veteran's Law 
Judge in Washington, DC.  In August 2009, she withdrew her 
hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was afforded a VA audiology examination in 
December 2006.  The examination report reveals that she 
reported noise exposure during both periods of her active 
duty service.  She reported that she was exposed to loud 
noise while driving boats for the Navy after entering 
service in 1984, was exposed to loud gunfire as a weapons 
qualification expert in the Army in 1987, and was exposed to 
loud noises associated with military weaponry and generators 
while serving in Iraq from 2004 to 2005.  She was diagnosed 
as having mild to moderate sensorineural hearing loss in the 
left ear and occasional tinnitus.

The audiologist who conducted the December 2006 VA 
examination did not provide an opinion as to whether the 
Veteran's left ear hearing loss was related to her in-
service noise exposure during her first period of service 
from May 1984 to September 1986.

As for the Veteran's report of noise exposure while serving 
in Iraq during her second period of active duty service from 
September 2004 to October 2005, she underwent a July 2004 
examination retention in the National Guard showing that she 
had left ear hearing loss as defined by VA.  See 38 C.F.R. 
§ 3.385 (2009).  

Therefore, her left ear hearing loss pre-existed this period 
of service.  The retention examination indicates that the 
Veteran's pure tone thresholds, in decibels, were as 
follows:

Hertz
500
1000
2000
3000
4000
Left ear
32
40
55
50
50
  
A second audiological examination conducted on the same day 
as the July 2004 examination revealed the following pure 
tone thresholds:

Hertz
500
1000
2000
3000
4000
Left ear
30
40
55
50
50

The record does not contain an examination for entrance into 
the second period of active service.  An audiology 
examination was conducted shortly after the Veteran's 
entrance on to active duty in September 2004.  That 
examination revealed the following results:

Hertz
500
1000
2000
3000
4000
Left ear
25
25
45
55
60

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. §§ 1137, 
1153 (West 2002); 38 C.F.R. § 3.306(a) (2009).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b) 
(2009).

As for whether the Veteran's pre-existing left ear hearing 
loss was aggravated by her second period of service, the 
Veteran was afforded an audiological examination at 
separation from service in September 2005.  These 
examinations revealed the following pure tone thresholds:

September 2005
Hertz
500
1000
2000
3000
4000
Left ear
25
35
55
50
50

The September 2004 and 2005 audiological testing results 
indicate that, The Veteran's hearing remained the same at 
one frequency, worsened in two frequencies, and improved in 
two frequencies.

In sum, the record contains evidence of current left ear 
hearing loss and evidence that the Veteran's left ear 
hearing loss which pre-existed her second period of service 
may have been aggravated by service. 

The audiologist who conducted the December 2006 VA 
examination did not provide an opinion as to whether the 
Veteran's pre-existing left ear hearing loss was aggravated 
by her second period of service beyond the natural progress 
of the disease. 

Also, no opinion was provided as to whether the Veteran's 
tinnitus was related to either period of service.  At the 
hearing and in contentions made since her claim in November 
2006, she has reported that tinnitus began during her 
service in Iraq.  Service treatment records do not contain 
reports of tinnitus and she denied any history of ringing in 
her ears when she completed post-deployment questionnaires 
in September 2005.  An opinion is needed as to whether the 
tinnitus is related to in-service noise exposure or any 
service connected hearing loss.

A medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned 
medical explanation connecting the two. Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

As the audiologist who conducted the December 2006 VA 
examination did not provide opinions as to whether the 
Veteran's left ear hearing loss was related to in-service 
noise exposure during her first period of service, was 
aggravated by her second period of service, and whether her 
current tinnitus was related to either period of service, a 
new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine 
whether her current left ear hearing 
loss is related to her period of service 
from May 1984 to September 1986 
(including reported noise exposure), 
whether her pre-existing left ear 
hearing loss was aggravated by her 
period of service from September 2004 to 
October 2005, (or was clearly and 
unmistakably not aggravated) and the 
etiology of her current tinnitus.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this 
remand, must be sent to the examiner for 
review; consideration of such should be 
reflected in the completed examination 
report or in an addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current left ear hearing loss 
is related to her in-service noise 
exposure from May 1984 to September 1986 
or any other disease or injury during 
that period of service.

The examiner should also opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
the Veteran's pre-existing left ear 
hearing loss was clearly and 
unmistakably not aggravated during her 
service from September 2004 to October 
2005.

The examiner should also opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
the Veteran's current tinnitus is 
related to her in-service noise exposure 
or any other disease or injury during 
either period of service.  Tinnitus 
exists as a current disability if shown 
at any time since her November 2006 
claim.

The examiner must provide a rationale 
for each opinion.  If the examiner is 
unable to provide an opinion without 
resort to speculation, he or she should 
explain why this is so and what if any 
additional evidence would be necessary 
before an opinion could be rendered.

The examiner is advised that the Veteran 
is competent to report her symptoms, 
history, and in-service noise exposure, 
and such reports must be considered in 
formulating any opinions.

2.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the information 
requested in this remand and is 
otherwise complete.

3.  If any benefit on appeal remains 
denied, issue a supplemental statement 
of the case.  Thereafter, the case 
should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


